Citation Nr: 1824563	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-33 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for renal cell carcinoma, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1967 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim.  

Here, the Veteran asserts that he currently has renal cell carcinoma that is related to his active service.  More specifically, the Veteran contends that his renal cell carcinoma is due to in-service Agent Orange exposure and/or his service-connected diabetes.  The Veteran was exposed to Agent Orange during active service.

The Veteran was provided with a VA kidney examination in October 2013 (with a November 2013 addendum opinion), at which time the examiner documented a diagnosis of renal cell cancer in May 2013.  The resulting GU Kidney Disability Benefits Questionnaire (DBQ) indicates the examiner reviewed the Veteran's claims file in conjunction with the examination.  Following interview and examination of the Veteran, the examiner opined that renal cell cancer was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the practitioner cited to medical literature and explained the established risk factors of renal cell cancer to include alcohol consumption, smoking, hypertension, obesity, occupational exposure to toxic compounds, analgesics, genetic factors, and cytotoxic chemotherapy.  The practitioner explained that the identified occupational exposures are significant environmental risk factors but increased exposure to carcinogens may be associated with "the pathogenesis of RCC, such as the von Hippel-Lindau tumor suppressor gene."  The practitioner concluded that although medical literature "suggests a link among carcinogen exposure, genetic damage in a specific site, and renal cancer, it does not prove causation" thus it is at least as likely as not (50 percent or greater probability) that renal cell carcinoma is associated with military service.  The practitioner's rationale was the Veteran developed renal cell cancer in 2013, and diabetes in 2009, and medical literature indicates there is a "modest risk associated with diabetes, hypertension, and renal cell cancer."  

In a November 2013 addendum opinion, the examiner opined that following review of the claims file, renal cell cancer is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The practitioners' reasoning was pursuant the medical literature cited in detail in the October 2013 Kidney DBQ, the Veteran's renal cell cancer is not secondary to any of his service-connected conditions to include diabetes mellitus, in that medical literature establishes "a minimal correlation between dm and renal cell carcinoma and results are not significant enough to support a link." 

While the VA medical opinion denies a causal relationship between renal carcinoma and carcinogen exposure based upon a conclusion that medical literature "suggests a link" between the exposure to carcinogens and its association with diabetes and renal carcinoma, but this is not evidence of causation, coupled with the conclusion that there is "minimal correlation" between diabetes and renal cell carcinoma, the examiner, however, did not provide an opinion as to whether the Veteran's renal cell carcinoma was caused by exposure to Agent Orange or even mention exposure to Agent Orange.  In this case, VA has afforded the Veteran an examination and obtained a medical opinion.  However, the opinion is incomplete.  The information provided by the Veteran in his February 2014 notice of disagreement is sufficient to trigger VA's duty to obtain an opinion.  

In view of the above-noted deficiencies, the Board finds that the medical evidence of record is still not sufficient to resolve the claim, and remand of this matter to obtain an adequate opinion-based on full consideration of the Veteran's documented history and assertions, and supported by completely, clearly-stated rationale-is needed to resolve the claim for service connection.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.310 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, on remand, an addendum medical opinion is needed to address whether the Veteran's renal carcinoma is related to Agent Orange exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for an examination with an appropriate specialist, by an examiner who has not previously examined him or provided an opinion in this case, with regard to his renal carcinoma.  The examiner must review the claims file in conjunction with the examination.  The examiner must accomplish the following:

(a)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's renal carcinoma was caused by his exposure to Agent Orange during active service.  The examiner is cautioned that the Board is asking for an opinion based on medical principles as applied to the Veteran's case.  An opinion that his renal carcinoma is not due to Agent Orange exposure solely because it is not a disease for which VA has determined a presumption of service connection is warranted will be deemed an inadequate opinion.  The examiner must support any opinion provided with a rationale based in medicine, not legal presumptions.

(b)  If the Veteran's renal carcinoma is not due to Agent Orange exposure, then the examiner must provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's renal carcinoma was (a) caused by his service-connected diabetes mellitus or (b) chronically worsened (aggravated) by his service connected diabetes mellitus.  The examiner must support any and all conclusions with a rationale and must address aggravation as well as causation.

If aggravation of the Veteran's renal carcinoma by any service-connected disability to include his diabetes is found, the examiner must attempt to establish a baseline level of severity of his renal carcinoma prior to aggravation by the claimed disorder.

2.  Then, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


